Citation Nr: 0108500	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-01 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for disability of 
the right lower extremity as a result of treatment by the 
Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel





INTRODUCTION

The veteran had active service from December 1948 to December 
1954.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO), which denied the benefit 
sought on appeal.    


REMAND

The veteran claims entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for 
disability of the lower right extremity as a result of 
treatment by the VA.  However, a review of the claims file 
reveals that additional development is required prior to 
further Board review of the veteran's appeal.

Initially, the Board notes that the here has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

In this case, in a VA Form 9 (Appeal To Board Of Veterans' 
Appeals), submitted in January 2000, the veteran stated the 
following:

I believe DVA erred in denial of my claim 
for residuals of injury to my right lower 
extremity post heart catheritization on 
3/4/97.  VA has not considered medical 
treatment records for a period beyond VA 
records and exam beyond a period of 
approx 45 days post-op (VAMC Allen Park 
3/87 and VAE 4/87) and those records note 
significant gradient of the popliteal 
region and calf.

DVA relies on a report which indicates 
most likely due to other causes but does 
not rule out possibility of condition 
being due to my surgery and therefore 
should grant me due to benefit of doubt 
as evidence could be considered to be in 
equipoise.  Additional medical records 
when reviewed could provide more positive 
decision in my favor.  

It appears that the veteran is indicating that there are 
outstanding treatment records, relevant to this appeal, which 
have yet to be obtained and reviewed by the VA.  The veteran 
indicates that these records are dated "beyond VA records 
and exam beyond a period of approx 45 days post-op."  The 
veteran alleges that a review of these "additional medical 
records," may result in a favorable decision in this matter.  
Given the amended statutory provisions regarding assistance 
to the veteran and the need to clarify whether there are 
outstanding treatment records which should be obtained for 
consideration in this matter, the Board is of the opinion 
that it may not properly proceed with appellate review of the 
claim in question until additional development has been 
accomplished.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Specifically, the 
Board concludes that this matter should be remanded to the RO 
to obtain any outstanding VA or private treatment records 
relevant to the current appeal and associate the same with 
the claims file.  Accordingly, the case is hereby REMANDED to 
the RO for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all healthcare providers, 
both governmental and private, who have 
treated him for an injury to the right 
lower extremity as a result of the March 
1987 cathertization procedure performed 
at the Allen Park, Michigan VA Medical 
Center.  All identified outstanding 
treatment records, including those from 
VA medical facilities and any other 
identified healthcare provider, should be 
obtained and associated with the claims 
file.  The RO's efforts to obtain the 
veteran's treatment records should be 
documented in the record and the RO 
should adhere to the directives set forth 
in the Veterans Claims Assistance Act of 
2000. 

2.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and is completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
The RO should undertake any other 
necessary action to comply with the new 
assistance to the veteran requirements 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).

3.  After completion of the above, the RO 
should readjudicate the veteran's claim 
of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
disability of the right lower extremity 
as a result of treatment by the 
Department of Veterans Affairs (VA).  If 
any benefit remains denied, the RO should 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
to the same.  The case should then be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


